Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1)	Applicant’s amendment to the claims, filed 02/01/2021, are accepted. Claims 1-2, and 5-12 are amended; claims 3-4 and 13 are cancelled; and claims 14-17 are new.
	Applicant’s amendments to the specification, filed 02/01/2021, are accepted.
Response to Arguments
2)	Applicant’s arguments, see page 6, section titled “Objections to the Drawings”, filed 02/01/2021, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
	Applicant’s arguments, see page 6, section titled “Objections to the Specification”, filed 02/01/2021, with respect to the abstract have been fully considered and are persuasive.  The objection of the specification has been withdrawn.
	Applicant’s arguments, see page 6, section titled “Objections to the Claims”, filed 02/01/2021, with respect to the claims have been fully considered and are persuasive.  The objection of the claims has been withdrawn.
Applicant’s arguments, see pages 6-8, section titled “Rejection under 35 U.S.C. §112(a)”, filed 02/01/2021, with respect to the claim 6 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claim 6 has been withdrawn.
Applicant’s arguments, see page 8, section titled “Rejection under 35 U.S.C. §112(b)”, filed 02/01/2021, with respect to the claims 1-2 and 5-12 have been fully 
Applicant’s arguments, see page 9, under section titled “Rejection under 35 U.S.C. §102”, filed 02/01/2021, with regards to the 35 U.S.C. 102(a)(1) rejection of claims and 11 as being anticipated by W.I.P.O 1997024528 to Bronstein, have been fully considered and are persuasive. The 35 U.S.C. 102(a)(1) of claims 1 and 11 as anticipated by Bronstein has been withdrawn.
Applicant’s arguments, see pages 10-11, under section titled “Rejection under 35 U.S.C. §103”, filed 02/01/2021, with respect to the rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Bronstein has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Jones in view of Mukerjee et al. (U.S. PGPUB 20050171480).
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive.
Applicant argues, see pages 8-10, section titled “Rejection under 35 U.S.C. §102”, that European Patent No. EP2896457 to Jones “is directed to a device inapposite to the presently claimed subject matter” (Applicant Arguments Page 9, lines 7-8) due to Jones being directed to a capillary pump “with a controlled filling mechanism while achieving a high capillary pressure and a low flow resistance of a fluid sample in the pump” (Jones Specification Paragraph [0015]). Examiner respectfully disagrees with Applicant’s arguments. Jones’ teaching of a capillary pump does not preclude its usage as a “valve”, as Jones still functions to restrict flow [Paragraph 0044], even if the flow .
Claim Rejections - 35 USC § 102
3)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



	Regarding claim 1, Jones teaches a valve (Fig. 1; 100) for a device for administering a liquid medicine (Examiner interprets the device as being capable of administering a liquid medicine, since liquid is capable of flowing through the valve), having a valve body (Fig. 1; 101) which has an inner space (Fig. 1; 102) for receiving liquid, wherein the valve body has a valve inlet (as shown in Annotated Fig. 3) and an opposite liquid outlet (as shown in Annotated Fig. 3), which both open out into the inner space (as shown in Fig. 2A), wherein a plurality of microchannels (Fig. 2B; 107) is arranged in the inner space, said plurality of microchannels extending in a connection direction between the liquid inlet and the liquid outlet (Examiner interprets the direction of the dashed arrows of Fig. 2B to be the connection direction), wherein the plurality of microchannels form a grid made of parallel, rod-shaped boundary elements (Fig. 1; 103 and 104).

    PNG
    media_image1.png
    465
    505
    media_image1.png
    Greyscale

Annotated Fig. 3

Regarding claim 5, Jones teaches the valve according to claim 1, in which the boundary elements extend perpendicularly to the connected direction between the liquid inlet and the liquid outlet (as shown in Fig. 1).
Regarding claim 7, Jones teaches the valve according to claim 1, in which the boundary elements have a polygonal cross-section (as shown in Fig. 1).
Regarding claim 8, Jones teaches the valve according to claim 1, in which the inner space, the liquid inlet, and the liquid outlet have the same cross-sectional area perpendicular to the connection direction (as shown by Annotated Fig. 3).
Regarding claim 9, Jones teaches the valve according to claim 7, in which the valve has parallel side walls (as shown in Annotated Fig. 1), whose inner sides border the inner space, wherein the side walls open out into the liquid inlet or the liquid outlet on opposite ends.

    PNG
    media_image2.png
    368
    496
    media_image2.png
    Greyscale

Annotated Fig. 1

Regarding claim 11, Jones teaches the valve according to claim 1, in which the valve body has a polygonal cross-section (as shown in Fig. 1).
Claim Rejections - 35 USC § 103
6)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8)	Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Mukerjee et al. (U.S. PGPUB 20050171480), hereinafter Mukerjee.
	Regarding claim 2, Jones teaches the valve according to claim 1. However, Jones is silent to wherein the microchannels have a diameter between 1 µm and 200 µm.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter each of the plurality of microchannels Jones to a diameter between 1 µm and 200 µm, as taught by Mukerjee, as is known within the art to have a diameter within said range in order to maintain stability of the microchannel [Paragraph 0078]. Further, Applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that the diameter is “preferably” within the claimed ranges (specification Page 2).
	Regarding claim 14, Jones in view of Mukerjee teaches the valve according to claim 2, in which each of the plurality of microchannels have a diameter between 10 µm and 20 µm [Paragraph 0078]. However, Jones in view of Mukerjee does not explicitly disclose wherein each of the plurality of microchannels have a diameter between 5 µm and 10 µm.
	It would have been objection to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of each of the plurality of microchannels of Jones in view of Mukerjee from a diameter of 10 µm to 20 µm to a diameter of 5 µm to 10 µm, since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 6, Jones teaches the valve according to claim 1, wherein the boundary elements extend from an inner side of a side wall bordering the inner space of the valve body toward an opposite side wall, without reaching this, such that a spacing between the boundary elements and the opposite side wall is formed (as shown in Fig. 2A). However, Jones fails to teach wherein a length of the boundary elements is between 20% and 80% of a diameter of the inner space perpendicular to the connection direction between the liquid inlet and the liquid outlet.
	Iida teaches a valve (as shown in Fig. 5), in which a length (Fig. 5; d) of the boundary elements (Fig. 5; 4105) is less than a diameter (Fig. 5; D) of the inner space (space inner to Fig. 5; 4104) perpendicular to the connection direction between the liquid inlet (Fig. 4A; 101) and the liquid outlet (Fig. 4A; 102), wherein the boundary elements extend starting from an inner side of a side wall bordering the inner space of the valve body toward an opposite side wall, without reaching this, such that a spacing between the boundary elements and the opposite side wall is formed (as shown in Fig. 4A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve of Jones to have the length of the boundary elements be less than a diameter of the inner space perpendicular to the connection direction between the liquid inlet and the liquid outlet, as taught by Iida. Doing so would allow for control over fluid flow within the valve [Paragraph 0151]. However, Jones in view of Iida is silent to wherein a length of the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the length of the boundary elements be between 20% and 80% of a diameter of the inner space perpendicular to the connection direction between the liquid inlet and the liquid outlet, as claimed. Iida teaches that length of the boundary elements is something that is to be adjusted by those skilled in the art [Paragraph 0151]. Additionally, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
10)	Claims 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jones.	
Regarding claim 12, Jones teaches the valve according to claim 1. While Jones does not explicitly teach that the surface of the boundary elements has a functional coating, Jones teaches that it is known for the posts to be hydrophilic [Paragraph 0003].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have given the device of Jones a functional coating. Doing so would allow for the capillary pressure of the microchannels to be kept high [Paragraph 0003].

	It would have been obvious to one of ordinary art in the skill before the effective filing date of the claimed invention to have modified the boundary elements of Jones to have a circular cross-section, as claimed, since it has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant (MPEP 2144.04 IV. C. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
	Regarding claim 16, Jones teaches the valve according to claim 11. However, Jones is silent to wherein valve body has a circular cross-section.
	It would have been obvious to one of ordinary art in the skill before the effective filing date of the claimed invention to have modified the valve body of Jones to have a circular cross-section, as claimed, since it has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant (MPEP 2144.04 IV. C. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
	Regarding claim 17, Jones teaches the valve according to claim 12, wherein the functional coating is a hydrophilic coating [Paragraph 0003].
Conclusion
11)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783